TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00366-CV



                                          In re Stevi Wolfe


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Stevi Wolfe has petitioned this Court for a writ of mandamus directing the

trial court to grant a motion to vacate a portion of an agreed order in a suit affecting the parent-child

relationship. The petition fails, in numerous respects, to comply with the rules of appellate

procedure governing original proceedings. See Tex. R. App. P. 52.3; 52.7. Accordingly, the

petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                                _____________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: May 30, 2013